The facts as alleged in the petition for mandamus were:
a — That the case in which the proceedings complained of were had was tried before the court without a jury; that the testimony was closed January 30, 1896; that on February 14,189(5, counsel for the respective parties appeared before the court, and made their arguments, which were supplemented by the filing of brief .s
b — That on February 29, 1896, relators’ counsel was notified by telephone that, respondent was ready to decide the case; that both parties, by their counsel, appeared, and said decision was announced in open court, namely, that relators have judgment for a stated sum, with interest thereon computed from a given date; that the clerk of the court then and there made an entry of said decision in a book kept by him in said court for the purpose of making such entries, after which the sheriffs officer, by order of respondent, adjourned said court.
o — That at no time during said session of court was anything said to indicate that the judgement so announced was provisional or conditional, neither did the representative of the defendant then present make any request for time in which to file a request for findings of fact or law, nor was any request made for such findings.
cü — That on March 3, 1896, counsel for defendant filed a request for findings of fact and law.
e — That on March 11, 1896, general findings, to the effect that the defendant did undertake and promise in manner and form as the plaintiffs had in their declaration complained against it, and that the damages of the plaintiffs wore assessed at a stated sum, were entered in the journal of the court, which entry was followed by the usual judgment entry in an action of assumpsit, both of which entries were duly entitled in the case.
/ — That on March 26,1896, on motion of the counsel for the defendant an order was made vacating the judgment so en* tered as aforesaid, and directing that a provisional judgment be entered under date of March 11, 1896, said judgment not to be final until findings of fact and law were filed.
g — That on April 21, 1896, a motion, made by relators to vacate said last mentioned order, was denied.